Name: 83/305/EEC: Commission Decision of 16 June 1983 terminating the anti-dumping proceeding concerning imports of non-alloyed unwrought aluminium originating in Egypt
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-06-21

 Avis juridique important|31983D030583/305/EEC: Commission Decision of 16 June 1983 terminating the anti-dumping proceeding concerning imports of non-alloyed unwrought aluminium originating in Egypt Official Journal L 161 , 21/06/1983 P. 0013 - 0014*****COMMISSION DECISION of 16 June 1983 terminating the anti-dumping proceeding concerning imports of non-alloyed unwrought aluminium originating in Egypt (83/305/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 9 thereof, After consultations within the Advisory Committee as provided for by that Regulation, Whereas: A. Procedure (1) In January 1983, the Commission received a complaint lodged by the ComitÃ © de Liaison des Industries des MÃ ©taux non ferreux on behalf of the great majority of Community producers who account for some 85 % of Community production of non-alloyed unwrought aluminium. The complaint contained evidence of dumping and of material injury resulting therefrom, which was considered sufficient to justify initiating a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (3), the initiation of an anti-dumping proceeding concerning imports into the Community of non-alloyed unwrought aluminium falling within subheading ex. 76.01 A of the Common Customs Tariff (NIMEXE code 76.01-11), originating in Egypt, the Soviet Union and Yugoslavia and commenced an investigation. (2) The Commission officially so advised the exporters and importers known to be concerned and the representatives of the exporting countries and the complainant and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. (3) As soon as the investigation had been opened, The Aluminium Company of Egypt, which is the sole Egyptian exporter of the product in question, offered to accept an immediate verification at its premises of all information which the Commission deemed to be necessary for the purposes of a preliminary determination. The Commission therefore carried out such a verification at the premises of The Aluminium Company of Egypt in Cairo and Nag Hammadi. (4) The investigation of dumping in relation to the Egyptian exporter covered the year ended 31 December 1982. (5) None of the exporters or importers of the product concerned originating in the Soviet Union and Yugoslavia has yet made available to the Commission all the information deemed necessary for the purposes of a preliminary determination and the Commission is thus not in a position at present to come to any preliminary conclusion as to the existence of dumping with respect to imports from these sources. B. Normal value (6) The preliminary investigation to determine the existence of dumping in respect of imports from Egypt showed that the prices of the products marketed by the exporters on the Egyptian domestic market had, over an extended period of time and in respect of substantial quantities, been lower than all costs both fixed and variable normally incurred in the course of production; the normal value was therefore determined on the basis of the constructed value. (7) The constructed value was computed by taking the company's total cost of materials and manufacture, including overheads, and adding a profit margin of 5 % considered to be reasonable in the light of the company's performance during a recent representative period. C. Export prices (8) Export prices were determined on the basis of the prices actually paid or payable for the products originating in Egypt sold for export to the Community. D. Comparison (9) In comparing normal value with export prices the Commission took account, where appropriate, of differences affecting price comparability resulting from differences in payment and delivery terms. (10) In order to determine whether the goods originating in Egypt were being dumped, the normal values as defined above were therefore compared transaction by transaction at the fob stage with the export price to the Community at the same stage, over the period of the investigation, using weighted averages where appropriate. E. Margin (11) The above preliminary determination of the facts shows the existence of dumping in respect of imports from The Aluminium Company of Egypt, the margin of dumping being equal to the amount by which the normal value as established exceeds the price for export to the Community. (12) The weighted average margin for the product concerned originating in Egypt expressed as a percentage of the free-at-Community-frontier price, not cleared through customs, was 0,3 %. F. Termination of proceeding against Egypt (13) The Commission considers that the dumping margin found to exist is minimal and therefore not such as would cause material injury to Community producers. In these circumstances protective measures are unnecessary. No objection to this course of action was voiced in the Advisory Committee, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of non-alloyed unwrought aluminium originating in Egypt is hereby terminated. Done at Brussels, 16 June 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 22. 6. 1982, p. 9. (3) OJ No C 31, 5. 2. 1983, p. 4.